TAYLOR, Judge,
Concurring In Part And Dissenting In Part.
Respectfully, I concur in part and dissent in part. I concur with the majority opinion on those issues raised on appeal which were heard by the Family Court Judge and not delegated to the Master Commissioner. However, I must respectfully dissent to the majority’s decision on all issues raised on appeal that look to the recommendation of the Master Commissioner to the Family Court Judge — specifically the determination of appellee’s non-marital interest in various assets, including the distributions from “the Daughter’s Trust” and the nonmarital interest in the marital residence in conjunction with other real property bought and sold by the parties during the marriage.
By order entered by the Family Court Judge on July 16, 2007, pursuant to an agreement between the parties and their attorneys (as recited therein), a Master Commissioner was appointed by the family court to hear and issue a proposed ruling on all nonmarital property claims of the parties, including appellee’s nonmarital claim to the Daughter’s Trust and the marital residence. This was an unconstitutional delegation of the family court’s authority and duties, in my opinion.
On February 3, 2009, the Master Commissioner filed a twenty-six page report •with the family court setting forth various findings of fact and proposed disposition of the disputed issues regarding the nonmari-tal claims. In the family court’s findings of fact, conclusions of law and judgment/order entered by the family court on November 8, 2010, the Family Court Judge incorporated and adopted the Master Commissioner’s report therein as concerns the disputed issues involving the nonmarital property claims. In so doing, the Family Court Judge improperly ruled on nonmarital property issues that he had not heard.
The family court’s improper delegation of its constitutional duties to the Master Commissioner and subsequent reliance thereon of proposed findings and conclusions as set out in the Master Commissioner’s report is an error of law for which I would reverse the family court in its entirety regarding the same. This error need not be preserved below or sufficiently raised by the parties on appeal as it is palpable, substantial and otherwise a manifest injustice to the parties in this case. CR 61.02.1 This legal error further frus*778trates the purpose, intent, and integrity of family courts in Kentucky as approved by the citizens of Kentucky in passage of the 2002 constitutional amendment creating the family court system.
Additionally, the majority has incorporated and adopted the analysis of the Master Commissioner as authority in this Court’s Opinion, which is also an error of law, in my opinion. Effectively, the majority has held that upon agreement of the parties and their attorneys, a Family Court Judge in Kentucky may legally violate his constitutional duties through an unlawful delegation of his authority. Not surprisingly, I can find no legal precedent for this type of conduct, because none exists until now. The majority concludes that it is “within the discretion” of the family court to appoint a Master Commissioner to assist in the performance of its duties in a divorce case. If this is in fact the law in Kentucky then the Family Court Judges in the other seventy counties in Kentucky who faithfully perform their duties on a daily basis, need to be immediately apprised that they can delegate their duties to non-judicial persons.
For the reasons that follow, I believe the order improperly delegating the duties of the Family Court Judge to the Master Commissioner was a nullity and otherwise of no force or effect, thereby creating no legal validity in the Master Commissioner’s recommendation to the family court.
I. FAMILY COURTS IN KENTUCKY
Family courts in Kentucky were created in 1991 as a pilot program in Jefferson County. The court, a division of the circuit court, was designed to focus solely on the needs of families and children by allowing one judge to hear all of the families’ legal problems and issues. Subsequently, under the guidance of then Chief Justice Joseph Lambert, the pilot project expanded across Kentucky. In November 2002, the family court became a permanent part of the Kentucky Constitution upon passage of a constitutional amendment that was approved by voters in all of Kentucky’s 120 counties. Today, family courts operate in 71 of Kentucky’s 120 counties. The Court of Justice website gives the following discussion of the scope, function and jurisdiction of family courts in Kentucky today:
One Family, One Judge, One Court
Family Court is involved in the most intimate and complex aspects of human nature and social relations. For that reason, Family Court uses a case management process that distinguishes it from other trial courts. With the One Family, One Judge, One Court approach, cases are presented in a single court, allowing the same judge to hear all matters involving a particular family. This reduces the stress that can arise when individuals are shuttled between courts to resolve a variety of issues.
Focusing on the Needs of Families
Because Family Court gives cases involving families and children the highest priority, these cases do not compete with criminal and other civil cases for judicial time. As a division of Circuit Court, which is the highest trial court in Kentucky, Family Court employs full-time judges with the same qualifications as those who serve the other divisions of Circuit Court.
In addition to the family matters heard in Circuit Court, Family Court judges also handle family law matters that were traditionally decided in District Court. Family Court jurisdiction is defined by KRS 23A.100 and 23A.110 and includes the following:
• Dissolution of marriage
*779• Spousal support and equitable
• Distribution
• Child custody, support and visitation
• Paternity, adoption
• Domestic violence
• Dependency, neglect and abuse
• Termination of parental rights
• Runaways, truancy, beyond control @courts.kygov/courts/familycourt/pages/ defaultaspx
II. DELEGATION OF JUDICIAL AUTHORITY AND DUTIES BY THE FAMILY COURT TO A MASTER COMMISSIONER IS PROHIBITED
As noted, the family courts were officially made a part of the Kentucky Judicial System by constitutional amendment in November 2002. Kentucky Constitution, Section 112(6). In 2008, the jurisdiction of the family court was set out by the General Assembly in KRS 23A.100. Specifically, KRS 23A.100(1) states as follows:
(1) As a division of Circuit Court with general jurisdiction pursuant to Section 112(6) of the Constitution of Kentucky, a family court division of Circuit Court shall retain jurisdiction in the following cases:
(a) Dissolution of marriage;
(b) Child custody;
(c) Visitation;
(d) Maintenance and support;
(e) Equitable distribution of property in dissolution cases;
(f) Adoption; and
(g) Termination of parental rights.
Equally relevant to the passage of this legislation which established the jurisdietion of the family court was the passage of KRS 23A.120, which abolished domestic relations commissioners in those counties where family courts were established or existed. Prior to the passage of this statute, a domestic relations commissioner could be appointed by the chief circuit judge in each county. Formerly CR 53.03; effective January 1, 2011, Rule 4 of the Family Court Rules of Practice and Procedure (FCRPP) is controlling. The role of the domestic relations commissioner was to hear proof in domestic cases and make recommendations to the circuit judge. The judge was duty bound to review the report of the commissioner, consider objections, if any from the parties and issue findings of fact and conclusions of law. See FCRPP 4 and former CR 53.03, 53.04, 53.05 and 53.06. In those counties where family courts have not been established, domestic relations commissioners may still be utilized today by circuit courts. FCRPP 4. In Jefferson County, domestic relations commissioners have been abolished in their entirety since January 1, 2003. KRS 23A.120.
Thus, there is no constitutional, statutory, or procedural authority that permits a family court judge in Kentucky to appoint a Master Commissioner to perform his duties.2 In this case, the Jefferson Family Court has improperly delegated its constitutional duties, including its decision making authority to a Master Commissioner in contravention of Section 109 of the Kentucky Constitution, in direct circumvention of KRS 23A.120 and KRS 31A.020(1), and in direct violation of applicable civil rules relating to Master Commissioners.3
*780In Kentucky, each court is vested with constitutional decision making responsibility in every case within its jurisdiction. Bingham v. Bingham, 628 S.W.2d 628 (Ky.1982); 15 Louise E. Graham & James E. Keller, Kentucky Practice — Domestic Relations Law § 13.4 (2008). This decision-making responsibility also finds expression in CR 52.01. In Bingham, the Kentucky Supreme Court upheld the delegation to attorneys of the clerical task of drafting proposed findings of fact and conclusions of law. However, the Supreme Court did not condone the delegation of a court’s actual power or duty to make findings of fact and to draw conclusions therefrom. Bingham, 628 S.W.2d 628. The Supreme Court noted that the distinguishing factor in determining whether an improper delegation of the court’s powers had occurred was whether there was a “showing that the decision-making process was not under the control of the trial judge” or whether “these findings and conclusions were not the product of the deliberations of the trial judge’s mind.” Id. at 629-680. In this case, the order appointing the Master Commissioner clearly and succinctly states the family court judge has appointed the Master Commissioner to hear proof and issue findings of fact and conclusions of law. This delegation of decision-making authority is simply improper, in my opinion, and renders any order that relies on the Master Commissioner recommendation by the family court void on its face. A judge simply may not delegate his or her judicial authority to non-judicial persons in Kentucky. Rose v. Council for Better Educ., Inc., 790 S.W.2d 186 (Ky.1989).
Accordingly, I believe the family court’s mechanical adoption of a recommendation containing findings of fact and conclusions of law made by an unauthorized, non-judicial Master Commissioner violates the court’s constitutional decision-making authority and CR 52.01. See Ky. Const., § 109; Bingham, 628 S.W.2d 628; Rose, 790 S.W.2d at 215. The fact that the parties and their attorneys may consent or acquiesce in this unlawful delegation of authority and duties does not make it lawful or proper, and is otherwise immaterial.
Since domestic relations commissioners in counties establishing family courts have been abolished, there is no authority that allows family court judges to delegate cases to a Master Commissioner to hear proof that by law can only be heard by the Family Court Judge. In fact, there exists no legal authority for a Family Court Judge to appoint a Master Commissioner in Kentucky. CR 53.01 clearly states that “other Master Commissioners, deputy Master Commissioners, receivers and their assistants may be appointed only upon express authority of the Chief Justice.” No such appointment was obtained from the Chief Justice in this case, which I find very disturbing. Essentially, a special commissioner was appointed by a Family Court Judge without legal authority to do the same.
However, the majority condones the appointment of the Master Commissioner under the family court’s discretionary authority arising from Kentucky Rule of Evidence (KRE) 706(a) and the court’s ability to appoint experts who may assist the family court in its fact-finding duties. I strongly disagree with this position and submit that KRE 706(a) does not permit a Family Court Judge to appoint an “expert” to assist in the performance of his or her judicial duties nor is there any legal authority in Kentucky that supports this position. The order entered by the family court in this case on July 16, 2007, plainly states that “[b]y agreement of the parties and their counsel, ... is appointed as Master Commissioner for this Court to hear the proof and issue his Findings of Fact, *781Conclusions of Law and Proposed Decision on the issue of Respondent’s non-marital claims herein.” In my review of Kentucky Jurisprudence, I can find no legal authority or legal precedent that permits the appointment of an expert by a judge to hear proof and render findings of fact and conclusions of law. Frankly, a judge who follows this path would likely be in violation of Canon 3(B) of the Kentucky Code of Judicial Conduct (Supreme Court Rule 4.300) that requires all judges in Kentucky to hear and decide those cases assigned to the judge. The delegation of a case by a judge to an “expert” to hear proof and render a proposed decision clearly violates a judge’s judicial duties under the Canons, in my opinion.
Even more disturbing was the unlimited cap for compensation paid to the appointed commissioner, which in this case exceeded $52,000 — more than the $48,000 annual limit set out in CR 53.07 (and the former CR 53.08) for Master Commissioners or domestic relations commissioners who are duly authorized by the circuit court.4 Even if a special commissioner were permitted for a family court, the excess compensation would have to be approved by the Chief Justice, which again, did not occur in this case. However, defiance of the Constitution, applicable statutes, and civil rules applicable to family courts were not the only unlawful actions taken in this case. The Jefferson Family Court’s local rules were also violated as discussed below.
III. LOCAL RULES OF THE JEFFERSON FAMILY COURT (JFRP)
I submit that the appointment of a Master Commissioner in this case also violated the local rules of the Jefferson Family Court (JFRP) in effect at the time of the appointment in July of 2007. The authorization to enact local rules is set forth in Supreme Court Rule (SCR) 1.040(3)(a). Local rules must be approved by the Kentucky Supreme Court. Jefferson County has perhaps, the most comprehensive and extensive local rules governing family court practice of any county in Kentucky that has established family courts. The Kentucky Supreme Court in Abernathy v. Nicholson, 899 S.W.2d 85 (Ky.1995), made the following observation regarding local rules:
The authorization to enact local rules pursuant to SCR 1.040(3)(a) is subject to two conditions: first, that no local rule shall contradict any substantive rule of law or any rule of practice and procedure promulgated by this Court, and second, that it shall be effective only upon Supreme Court approval.
Id. at 87.
My discussion of the JFRP is pertinent for two reasons. First, in 2007 there existed no provisions in the JFRP, as approved by the Kentucky Supreme Court, that permitted the assignment of domestic relations cases to a master commissioner.5 In fact, no such authority exists today. Second, the delegation of judicial duties to a *782Master Commissioner is actually in direct violation of the JFRP that was in effect in 2007.
The former JFRP 711 provided that if a settlement could not be reached through mediation, a trial shall be conducted. Mediation did occur in this case without success. In fact, the mediator in this case was the same attorney later appointed as Master Commissioner, which is also most troublesome to me. Regardless, the former JFRP 702 specifically stated that “[t]rials in chief of all domestic relations cases ... shall be heard by a judge.” This ease is clearly a contested, domestic relations case pertaining to property division which was not heard in chief by a family court judge as required by the former JFRP 702. Additionally, it should be noted that the FCRPP adopted by the Kentucky Supreme Court on November 8, 2010, and effective January 1, 2011, makes no reference to family court judges being permitted to delegate duties to a Master Commissioner. FCRPP 4 specifically addresses domestic relations commissioners only for those jurisdictions having no family court. Domestic relations commissioners in counties having no family court can only receive a fee of $60 per hour, in contrast to the Master Commissioner’s hourly rate of $250 per hour in this case. And, FCRPP 3 clearly requires the Family Court Judge to try all contested issues.
Accordingly, for the reasons stated, I believe any ruling on those matters regarding the division of property not heard by the judge to be null and void since the jurisdiction of the family court has been compromised through the unlawful delegation of the court’s authority and duties.
Finally, I would be remiss if I did not address one other matter that is most troublesome in this case. By order entered November 15, 2006, in the early stage of this case, the family court entered an “Order of Confidentiality,” presumably at the request of the parties. The effect of this order was to completely seal the record in this case. Since July 2006, through the filing of the appeal on June 16, 2011, there have been 251 docketed entries in the circuit court clerk’s record below, all having the notation “SEALED DOCUMENT.” In my review of the record in this case, I have found no documentation or information worthy of being sealed from the public’s view. This case is simply a dissolution of an affluent couple’s marriage, which has no indication of domestic violence, child abuse or juvenile issues, trade secrets, confidential business records or any other matter that could warrant being sealed from the public’s view. The order sealing the record in this case does not state what, if any, grounds justify sealing the entire record.
The lack of transparency in our courts can undermine an effective judicial system, in my opinion. At first blush, the only basis for which this record has been sealed in this case looks to the affluence of the parties rather than the merits of protecting privileged or confidential information. In my opinion, unless court records are required to be sealed by statutory mandate, evidentiary or procedure rules, or other Supreme Court rules, the public’s right to open and transparent courts supersedes an individual’s personal desire to avoid disclosure and possible embarrassment, especially where a sealed record is solely based on one’s economic status, as it appears in this case.
In 2010, the Chief Justice of Kentucky directed all judges in Kentucky to seal cases “only for compelling reasons.” I find no compelling reason for any of the pleadings or records in this case to be sealed from public view. If this case has been legitimately sealed, then the Supreme Court should order every divorce court file *783in Kentucky to be sealed in the future, in all 120 counties.
In summation, I would reverse and remand this case to the Jefferson Family Court for trial of all disputed issues or claims regarding appellee’s nonmarital interest in the various property as determined by the Master Commissioner and adopted by the family court. An order should also be entered unsealing the record in this case.

. I would also note that any subject matter jurisdictional issue can be raised by the Court, sua sponte, at any time during the proceedings and the parties may not confer *778jurisdiction by consent. Stewart v. City of Corbin, 294 Ky. 284, 171 S.W.2d 445 (1943); Stanley v. C & R Asphalt, LLC, 396 S.W.3d 924 (Ky.App.2013).


. In Campbell v. Campbell, Case No. 2006-CA-001803-MR and 2006-CA-001827-MR (2010), this Court has previously prohibited the family court in Jefferson County from delegating their constitutional duties to arbitrators in domestic relations proceedings. That prohibition remains in effect today.


. The duly appointed Master Commissioner in Jefferson County is Edith Halblieb, who also refers to herself as the Jefferson Circuit Court Commissioner. KRS 31A.010(1). There is no statutory authority in Kentucky for a family court judge to appoint a Master Commissioner.


. The Master Commissioner testified before the family court on March 24, 2010, that his fee as mediator had totaled $9,882 and his fee as Master Commissioner totaled $51,937.50. He also testified that additional fees would be charged for attending the hearing and giving testimony regarding his fees. A family court judge in Kentucky is paid $124,618 annually. It is also worthy of note that the court's judgment entered November 19, 2010, re-fleets that the parties' attorneys as of that date had been paid over $817,000 in legal fees, prior to this appeal.


. The JFRP was amended June 22, 2011, in response to the Supreme Court implementation of the FCRPP effective January 1, 2011. Reference is made to the former JFRP rules in effect at the time of appointment of the Master Commissioner in 2007.